DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1, 6, 16, 18-19, 21, 24, 27, 33, 35, 39, 41-42, 45, 49, 53, 57-58, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fugitt et al. (US 2009/0236062).
Claims 1, 16, 19, 33, 35: Fugitt discloses a method of manufacturing a paperboard structure.  See Figures 11-12.   Web 26, formed from a slurry onto a mesh of a Fourdrinier machine 24, undergoes drying in dryers 30, 34, followed by calendering in dry stack calender 36 to form paperboard 37.  At least some of the rolls in nips with counter rolls in the calender 36 are steam heated to an elevated temperature [0026].   Example 3 (Pages 3-4) discloses a basecoat being applied to the paperboard.  The basecoat has a coat weight of about 6.0 lbs/3000 ft2.  The basecoat includes binder and pigment [0054].  The pigment includes calcium carbonate and hyperplaty clay        (claim 11).   A top coat is applied to over the basecoat to improve the surface smoothness.  The topcoat has a coat weigh of about 5.4 lbs/3000 ft2 [0056].  The resulting coated paperboard structure has a caliper of about 0.012 inches (12 points) and a Parker Print Surf (PPS 10S) smoothness of about 1.5 microns [0057] (Examples 1-3, claims 1-20, Figures 11-12).  Fugitt discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.   
Claim 6: the invention is disclosed per claim 1, above.  The application of starch is disclosed [0052].
Claim 18: the invention is disclosed per claim 1, above.  The application of an intermediate coating is disclosed [0023].
Claims 19, 33: the invention is disclosed per claim 1, above.  The binder includes latex ([0050], [0052]).
Claim 21: the invention is disclosed per claim 1, above.  The hyperplaty clay aspect ratio in excess of 40:1 is disclosed ([0030], claims 10, 11) .
Claim 24: the invention is disclosed per claim 1, above.  The calcium carbonate particle size is smaller than 2 microns [0033].
Claim 27: the invention is disclosed per claim 1, above.   The amount of calcium carbonate in the pigment blend is 50 % by weight ([0050], [0052]).  
Claim 39: the invention is disclosed per claim 1, above.   The coating structure total coat weight on a dry basis per the weight components disclosed in claim 1, is within the claimed range.     
Claims 41, 45, 49, 53: the invention is disclosed per claim 1, above.   The claims do not recite positive active method steps.  The X value is 12 points [0057].               The Y2, Y2’, Y3, Y3’, basis weight of the paperboard structure calculates to be within the range of the sum of the base coat weight and the top coat weight.
Claim 42: the invention is disclosed per claim 41, above.  A Parker Print Surf (PPS 10S) smoothness of about 1.5 microns [0057] is disclosed.   
Claim 57: the invention is disclosed per claim 1, above.   The basecoat is dried [0041].    
Claim 58: the paperboard structure manufactured by the method of claim 1 is disclosed per above.                                                                                                                              2)       Claims 7-9, 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over    Fugitt et al.
Claim 7: the invention is disclosed per claim 1, above.  The calender nip load is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the calender nip load be optimized in order to obtain desired smoothness of the paperboard product. 
Claim 8: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the rollers include metallic material to provide proper smoothness of the paperboard product and provide rollers longevity.
Claim 9: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the nip load [0026] be optimized in order to provide proper smoothness of the paperboard product.
Claims 13-15: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the elevated temperature be optimized in order to provide proper calendering and smoothness of the paperboard product.

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748